UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-03683 Trustmark Corporation (Exact name of registrant as specified in its charter) Mississippi 64-0471500 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 248 East Capitol Street, Jackson, Mississippi (Address of principal executive offices) (Zip Code) (601) 208-5111 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b of the Exchange Act. Large accelerated filerþ Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As ofJuly 30, 2010, there were 63,885,403 shares outstanding of the registrant’s common stock (no par value). PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Trustmark Corporation and Subsidiaries Consolidated Balance Sheets ($ in thousands) (Unaudited) June 30, December 31, Assets Cash and due from banks (noninterest-bearing) $ $ Federal funds sold and securities purchased under reverse repurchase agreements Securities available for sale (at fair value) Securities held to maturity (fair value: $200,030-2010; $240,674-2009) Loans held for sale Loans Less allowance for loan losses Net loans Premises and equipment, net Mortgage servicing rights Goodwill Identifiable intangible assets Other assets Total Assets $ $ Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal funds purchased and securities sold under repurchase agreements Short-term borrowings Long-term FHLB advance - Subordinated notes Junior subordinated debt securities Other liabilities Total Liabilities Shareholders' Equity Common stock, no par value: Authorized:250,000,000 shares Issued and outstanding:63,885,403 shares - 2010; 63,673,839 shares - 2009 Capital surplus Retained earnings Accumulated other comprehensive income (loss), net of tax ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See notes to consolidated financial statements. 2 Trustmark Corporation and Subsidiaries Consolidated Statements of Income ($ in thousands except per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Interest Income Interest and fees on loans $ Interest on securities: Taxable Tax exempt Interest on federal funds sold and securities purchased under reverse repurchase agreements 7 19 15 38 Other interest income Total Interest Income Interest Expense Interest on deposits Interest on federal funds purchased and securities sold under repurchase agreements Other interest expense Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Noninterest Income Service charges on deposit accounts Insurance commissions Wealth management Bank card and other fees Mortgage banking, net Other, net Securities gains, net Total Noninterest Income Noninterest Expense Salaries and employee benefits Services and fees Net occupancy - premises Equipment expense Other expense Total Noninterest Expense Income Before Income Taxes Income taxes Net Income Preferred stock dividends - - Accretion of discount on preferred stock - - Net Income Available to Common Shareholders $ Earnings Per Common Share Basic $ Diluted $ Dividends Per Common Share $ See notes to consolidated financial statements. 3 Trustmark Corporation and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity ($ in thousands) (Unaudited) Balance, January 1, $ $ Net income per consolidated statements of income Other comprehensive income: Net change in fair value of securities available for sale Net change in defined benefit plans Comprehensive income Preferred dividends paid - ) Common stock dividends paid ) ) Common stock issued-net, long-term incentive plans Excess tax benefit from stock-based compensation arrangements Compensation expense, long-term incentive plans Other ) - Balance, June 30, $ $ See notes to consolidated financial statements. 4 Trustmark Corporation and Subsidiaries Consolidated Statements of Cash Flows ($ in thousands) (Unaudited) Six Months Ended June 30, Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation and amortization Net amortization (accretion) of securities ) Securities gains, net ) ) Gains on sales of loans, net ) ) Deferred income tax (benefit) provision ) Proceeds from sales of loans held for sale Purchases and originations of loans held for sale ) ) Originations of mortgage servicing rights ) ) Net decrease (increase) in other assets ) Net (decrease) increase in other liabilities ) Other operating activities, net ) Net cash provided by operating activities Investing Activities Proceeds from calls and maturities of securities held to maturity Proceeds from calls and maturities of securities available for sale Proceeds from sales of securities available for sale Purchases of securities held to maturity - ) Purchases of securities available for sale ) ) Net decrease in federal funds sold and securities purchased under reverse repurchase agreements Net decrease in loans Purchases of premises and equipment ) ) Proceeds from sales of premises and equipment 3 Proceeds from sales of other real estate Net cash provided by investing activities Financing Activities Net (decrease) increase in deposits ) Net decrease in federal funds purchased and securities sold under repurchase agreements ) ) Net decrease in short-term borrowings ) ) Proceeds from long-term FHLB advances - Preferred stock dividends - ) Common stock dividends ) ) Common stock issued-net, long-term incentive plan Excess tax benefit from stock-based compensation arrangements Net cash used in financing activities ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to consolidated financial statements. 5 Trustmark Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 1 – Business, Basis of Financial Statement Presentation and Principles of Consolidation Trustmark Corporation (Trustmark) is a multi-bank holding company headquartered in Jackson, Mississippi.Through its subsidiaries, Trustmark operates as a financial services company providing banking and financial solutions to corporate institutions and individual customers through over 150 offices in Florida, Mississippi, Tennessee and Texas. The consolidated financial statements in this quarterly report on Form 10-Q include the accounts of Trustmark and all other entities in which Trustmark has a controlling financial interest.All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying unaudited condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements and should be read in conjunction with the consolidated financial statements, and notes thereto, included in Trustmark’s 2009 annual report on Form 10-K. Operating results for the interim periods disclosed herein are not necessarily indicative of the results that may be expected for a full year or any future period.Certain reclassifications have been made to prior period amounts to conform to the current period presentation.In the opinion of Management, all adjustments (consisting of normal recurring accruals) considered necessary for the fair presentation of these consolidated financial statements have been included.The preparation of financial statements in conformity with these accounting principles requires Management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and income and expense during the reporting period and the related disclosures.Although Management’s estimates contemplate current conditions and how they are expected to change in the future, it is reasonably possible that in 2010 actual conditions could vary from those anticipated, which could affect our results of operations and financial condition.The allowance for loan losses, the valuation of other real estate, the fair value of mortgage servicing rights, the valuation of goodwill and other identifiable intangibles and the fair values of financial instruments are particularly subject to change. 6 Note 2 – Securities Available for Sale and Held to Maturity The following table is a summary of the amortized cost and estimated fair value of securities available for sale and held to maturity ($ in thousands): Securities Available for Sale Securities Held to Maturity Gross Gross Estimated Gross Gross Estimated Amortized Unrealized Unrealized Fair Amortized Unrealized Unrealized Fair June 30, 2010 Cost Gains (Losses) Value Cost Gains (Losses) Value U.S. Government agency obligations Issued by U.S. Government agencies $
